DIRECT LED, INC. 231 W. 39th Street, Suite 726 New York, New York 10018 December 3, 2012 Larry Spirgel Assistant Director U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549-8561 Re:Direct LED, Inc. Request for Acceleration File No.: 333-182737 Dear Mr. Spirgel: On November 26, 2012, Direct LED, Inc. (the “Company”) filed Form S-1/A Pre-Effective Amendment No. 3 to its Registration Statement on Form S-1 (the “Registration Statement”). The company filed a request for acceleration with this filing of Form S-1/A Pre-Effective Amendment No. 3 to its Registration Statement on Form S-1. In connection therewith, pursuant to Rules 460 and 461 of the Securities Act of 1933, the Company hereby withdraws its request for acceleration. Very truly yours, /s/ John Morris John Morris President
